Citation Nr: 1627848	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P. F.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1974 to January 1975, and in the Army from September 1976 to December 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

A low back disorder was not present during service and is not related to any incident of service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. 

VA Medical Center (VAMC) treatment records document chronic low back pain, which a July 2014 record attributed to degenerative joint disease rather than muscle strain.  

The Veteran's service treatment records lack any reference to treatment for low back pain.  The Veteran reported receiving private treatment for his back sporadically through the years following his discharge.  However, the Veteran has not provided these records and declared that they are unavailable.  The earliest medical record referencing low back pain is an August 2010 VAMC record from treatment sought after the Veteran's claim had been filed.  An October 2012 VA medical examination found it "less likely than not" that the Veteran's current back disorder was related to his active duty service.

The only evidence linking the Veteran's low back disorder to his service is the Veteran's statements.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  All of the Veteran's statements regarding his low back disorder were provided more than 30 years after his service.  Initially, in the April 2009 claim, the Veteran reported that his back injury occurred during his second period of service in the Army during basic training when his hands slipped and he fell while climbing across monkey bars.  He reported that he went to a medical clinic a few days later and was told that he needed an operation; he stated that the medical staff would not tell him any specifics about the type of operation.  

The Veteran never referenced this incident with the monkey bars again but instead indicated that his back injury first occurred in 1974 during his first period of service in the Marine Corps in recruit training and it was later aggravated during second period of service in the Army under different circumstances.  In a June 2009 statement and the November 2009 notice of disagreement, the Veteran wrote that a Marine Corps drill instructor slammed him into the ground, causing immediate pain in his back.  The Veteran reported that he was taken to the emergency room and x-rays were taken.  He was then sent to a back specialist who told him he may need surgery.  The Veteran stated he had several doctor appointments with no improvement and was discharged from the Marine Corps without being told the reason.  At the November 2010 hearing before the Board, the Veteran confirmed that the medical staff wanted to operate but would not tell him why, so he refused and was discharged.  

The Veteran's Marine Corps service treatment records are negative for any complaints, findings, or treatment of a back disorder.  There is also no reference to back surgery, although there is a December 1974 memorandum signed by the Veteran in which he certified that the Naval Hospital recommended surgery for left indirect inguinal hernia and he refused that surgery.  The Veteran also certified in January 1975 that he has been informed of a Medical Board decision finding him "not physically qualified" for service because of his hernia and recommending that he be separated from service.  

The Veteran testified at the November 2010 hearing before the Board that he went to his family doctor between his January 1975 separation from the Marine Corps and his September 1976 enlistment in the Army; he said his doctor told him he had a "bruised muscle."  Nevertheless, the Veteran did not report current or prior "recurrent back pain" on his September 1976 Report of Medical History, and the September 1976 Army enlistment examination noted normal "spine, other musculoskeletal."

In the Veteran's June 2009 statement and November 2009 notice of disagreement, the Veteran also contended that he aggravated his previous back injury during an altercation with an Army drill sergeant.  In the June 2009 statement, the Veteran indicated that he went to the base hospital.  He was treated and released with Motrin.  A few days later he went back to the doctor, where he was told that his back injury was exacerbated from the daily routine of basic training.  He was also told that he had severe damage to his lower and mid regions of his back, which might require surgery, but due to the swelling the surgery could not be done right away.  In the November 2009 notice of disagreement, the Veteran stated that the physician stated that his back injury was a chronic condition, and surgery was highly recommended.   The Veteran testified at the November 2010 hearing before the Board that he continued to have back problems and was eventually separated from the Army because of his condition.  

As with the Veteran's Marine Corps service treatment records, the Veteran's Army service treatment records do not list any complaints, findings, or treatment for a back disorder.  An April 1977 VA record also indicated that the Veteran was not discharged for disability but rather for "Miscellaneous Individual Reasons (Concealment of Arrest Record)."  

Considering the passage of time between the Veteran's testimony and the events described; the inconsistency in his accounts of the timing and circumstance of his back injury; the lack of in-service treatment records for back injury or pain; and the documentation of separations from service for reasons unrelated to a back disorder, the Board finds the Veteran's statements regarding his low back injuries in service are not probative.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Accordingly, there is no medical or credible lay evidence of an in-service injury or disorder.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


